DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, (see pages 8-11), filed on the 18th of May, 2021, with respect to the rejection(s) of  Claims 1, 4-9, 12, 14-17, 20 and 22 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2015/0327297 A1 to Nilsson et al. (Nilsson), in view of 3GPP TSG RAN1 Meeting #94 – On LTE Uu and NR Uu control NR sidelink in NR V2X (3GPP TSG RAN1 Meeting #94) as disclosed in the IDS and Claims 13 and 21 under 35 U.S.C. 103 as being unpatentable over Nilsson, in view of 3GPP TSG RAN1 Meeting #94 as disclosed in the IDS and further in view of Publication No.: US 2018/0070369 A1 to Papasakellariou, Aris (Papasakellariou) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1, 3-24, 26-28 and 30-32 (renumbered to Claims 1-29) are allowed.
	Independent Claims 1 and 15 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a receiving circuitry configured to receive a grant of resources from a scheduling entity operating according to a first radio access technology (RAT); a translating circuitry configured to translate the grant of resources from a configuration of resources associated with the first RAT to a configuration of resources associated with a second RAT, wherein the translating comprises converting a fixed subcarrier spacing (SCS) associated with the configuration of resources associated with the first RAT into a scalable SCS associated with the configuration of resources associated with the second RAT; and a sidelink circuitry configured to perform a sidelink communication via the configuration of resources associated with the second RAT’.
	Independent Claims 23 and 27 are allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a transmitting circuitry configured to transmit a system information block (SIB) to a scheduled entity from the scheduling entity, the SIB indicating that the scheduling entity can allocate resources associated with a second RAT; a receiving circuitry configured to: receive a request for resources from the scheduled entity, the request corresponding to a sidelink communication associated with the second RAT, and receive a buffer status report (BSR) that includes a destination index pointing to a second RAT-specific frequency for receiving sidelink information and an indication of a number of bytes associated with the second RAT that are to be transmitted to the scheduled entity; and a grant circuitry configured to provide, to the scheduled entity, a grant of resources that includes the second RAT-specific frequency for transmitting the sidelink communication based on 6the destination index pointing to the second RAT-specific frequency and the indication of the number of bytes associated with the second RAT’.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463